FRIEDMAN, Judge,
dissenting.
Because I agree with Siemel that the Borough of Lansdale’s Ordinance 876 is unconstitutionally vague1 and cannot be reasonably interpreted, I respectfully dissent.
I must concede that under Sobocinski v. City of Williamsport, 13 Pa.Cmwlth. 425, 319 A.2d 697 (1974), a case that construes a weed ordinance similar to the one involved in the current case, the Borough position, which is adopted by the majority here, apparently prevails. Nonetheless, I agree with Siemel that the terms of Ordinance 876, particularly “useful” and “ornamental,” fail to offer a clear guide by which property owners can gauge their conduct. Indeed, contrary to the majority’s view, I believe that when it comes to assessing the usefulness or ornamental value of different forms of vegetation, people of common intelligence can hold widely differing views, a fact underscored by the evidence presented in this case. Whereas in Sobocinski, we were not presented with and, therefore, did not consider any opposing authorities, Siemel offers the testimony of George Offutt, a biologist and naturalist, who characterized Siemel’s property as a beautiful natural garden which did not represent any threat to the community. (R.R. at 125-51.) See also, Exhibits D3 — D5.
Of course, this is not to imply that a property owner is free to ignore the health hazards that can accompany certain types of vegetation, even when that vegetation is not excessive. Here, however, there was no evidence that Siemel’s yard actually contained any vegetation that produced allergens or noxious odors, or that the yard harbored any rodents or dangerous insects. Moreover, Siemel indicated that she believes her “natural garden” is environmentally superior to typical manicured lawns and is her statement of what she considers both ornamental and healthy for the environment. (R.R. at 115— 18.) Respected authorities on the subject apparently agree.
Accordingly, I would reverse, holding that, as worded, Ordinance 876 is unconstitutionally vague, and I would specifically overrule Sobocinski to the extent that it would compel a different result.

. Siemel also raises several additional arguments; however, because of my disposition on this issue raised by Siemel, I would not address these other arguments.